Citation Nr: 9915754	
Decision Date: 06/08/99    Archive Date: 06/21/99

DOCKET NO.  97-33 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUES

1.  Entitlement to an earlier effective date for accrued 
benefits.

2.  Basic eligibility for Department of Veterans Affairs (VA) 
burial benefits.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. P. Tierney, Associate Counsel


INTRODUCTION

The veteran had recognized guerilla service from December 
1943 to September 1944.  The veteran died in September 1944.

This appeal arises from adverse decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Manila, 
Philippines, dated in August 1996 and February 1997.  The 
August 1996 decision denied the appellant's claim of 
eligibility for burial benefits for the death of the 
veteran's surviving spouse.  The February 1997 rating 
decision found the appellant entitled to accrued benefits in 
the amount of $205.00.  The decisions were duly appealed.  
The appellant is the daughter of the veteran and his widow.

In her substantive appeal and at a hearing before a hearing 
officer at the RO, the appellant claimed entitlement to 
reimbursement of travel expenses.  This issue has not been 
adjudicated by the RO.  Where an appellant raises a claim 
that has not yet been adjudicated, the proper course is to 
refer that issue to the RO.  Bruce v. West, 11 Vet. App. 405 
(1998).  This issue is, accordingly, referred to the RO for 
adjudication.

The case has been forwarded to the Board of Veterans' Appeals 
(Board) for appellate review.


FINDINGS OF FACT

1.  An application for entitlement to additional DIC benefits 
based on the need for aid and attendance was received on 
February 6, 1996.  Entitlement to that benefit did not arise 
prior to that date.

2.  A rating decision awarding entitlement to increased DIC 
benefits based on aid and attendance was made on May 8, 1996.

3.  The surviving spouse died on May [redacted] 1996.

4.  The veteran's surviving spouse had no active military 
service.



CONCLUSIONS OF LAW

1.  The criteria for payment of additional accrued benefits 
based on the award of DIC have not been met.  38 U.S.C.A. §§ 
1311, 5110, 5111, 5121 (West 1991 & Supp. 1998); 38 C.F.R. §§ 
3.5, 3.400, 3.402(c), 3.1000 (1998).

2.  The veteran's widow is not a veteran for purposes of 
entitlement to burial benefits.  38 U.S.C.A. §§ 106(c), 2302 
(West 1991); 38 C.F.R. § 3.1600 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Accrued Benefits

Accrued benefits are provided as follows:

(a) Basic entitlement. Except as provided 
in Secs. 3.1001 and 3.1008, where death 
occurred on or after December 1, 1962, 
periodic monetary benefits (other than 
insurance and service members' indemnity) 
authorized under laws administered by the 
Department of Veterans Affairs, to which 
a payee was entitled at his death under 
existing ratings or decisions, or those 
based on evidence in the file at date of 
death, and due and unpaid for a period 
not to exceed 2 years prior to the last 
date of entitlement as provided in Sec. 
3.500(g) will, upon the death of such 
person, be paid as follows:(Authority: 38 
U.S.C. 5121(a) (1) Upon the death of a 
veteran to the living person first listed 
as follows: (i) His or her spouse; (ii) 
His or her children (in equal shares); 
(iii) His or her dependent parents (in 
equal shares) or the surviving parent. 
(2) Upon the death of a surviving spouse 
or remarried surviving spouse, to the 
veteran's children. (3) Upon the death of 
a child, to the surviving children of the 
veteran entitled to death pension, 
compensation, or dependency and indemnity 
compensation. (4) In all other cases, 
only so much of the accrued benefit may 
be paid as may be necessary to reimburse 
the person who bore the expense of last 
sickness or burial. (See Sec. 3.1002.) 

38 C.F.R. § 3.1000 (1998).

[T]he term child of the veteran means an 
unmarried person who is a legitimate 
child, a child legally adopted before the 
age of 18 years, a stepchild who acquired 
that status before the age of 18 years 
and who is a member of the veteran's 
household or was a member of the 
veteran's household at the time of the 
veteran's death, or an illegitimate 
child; and (i) Who is under the age of 18 
years; or (ii) Who, before reaching the 
age of 18 years, became permanently 
incapable of self-support; or (iii) Who, 
after reaching the age of 18 years and 
until completion of education or training 
(but not after reaching the age of 23 
years) is pursuing a course of 
instruction at an approved educational 
institution. (2) For the purposes of 
determining entitlement of benefits based 
on a child's school attendance, the term 
child of the veteran also includes the 
following unmarried persons: (i) A person 
who was adopted by the veteran between 
the ages of 18 and 23 years. (ii) A 
person who became a stepchild of the 
veteran between the ages of 18 and 23 
years and who is a member of the 
veteran's household or was a member of 
the veteran's household at the time of 
the veteran's death. (3) Subject to the 
provisions of paragraphs (c) and (e) of 
this section, the term child also 
includes a person who became permanently 
incapable of self-support before reaching 
the age of 18 years, who was a member of 
the veteran's household at the time he or 
she became 18 years of age, and who was 
adopted by the veteran, regardless of the 
age of such person at the time of 
adoption.

38 C.F.R. § 3.57(a) (1998).

The appellant in this case is the daughter of the veteran and 
his deceased widow.  The record shows that in February 1950, 
the deceased widow reported that the appellant was born in 
March 1929.  There is no evidence that the appellant became 
permanently incapable of self-support prior to reaching the 
age of 18.  Thus, the appellant does not qualify as a 
"child" of the veteran for purposes of claiming entitlement 
to accrued benefits.  She is therefore entitled only to that 
portion of any accrued benefits that are necessary to 
reimburse her for the expenses she bore of the widow's last 
sickness and burial.

The record reflects that in October 1984, the widow requested 
the form for claiming entitlement to an increased rate of DIC 
based on the need for aid and attendance.  In her letter 
requesting that benefit, she asserted that due to her age and 
physical condition, she was entitled to this benefit.  

In December 1984, the RO informed the widow of the criteria 
for an award based on the need for aid and attendance.  She 
was requested to submit a statement from a doctor, showing 
that she met these criteria.  She was further informed that 
the evidence should be received within 60 days, and that it 
must be received within one year to "afford consideration 
from the earliest possible date."  

No information was received until August 1990, when a field 
examiner reported that the widow was not bedridden, 
housebound, or assessed to be in need of aid and attendance 
of another person.  

In August 1994, the appellant requested unrelated information 
on behalf of the widow.  The appellant made no mention of the 
widow's health, including her need for regular aid and 
attendance.

In a statement received on February 6, 1996, the widow 
reported that she had resided with the appellant since 
November 1994.  She also reported that she was bedridden and 
unable to feed or dress herself, or attend to the wants of 
nature.  Following the report of a private physician received 
in March 1996, and of a VA examination in April 1996, the RO 
issued a rating decision on May 8, 1996, in which it awarded 
aid and attendance benefits effective February 6, 1996.  
Notice of this decision was sent to the widow on May 20, 
1996.

The certificate of the widow's death shows that she died on 
May [redacted] 1996.  

The appellant asserts that the widow required aid and 
attendance beginning in October 1994, and that additional 
accrued benefits are payable, based on that effective date.

The effective date for an award of aid and attendance 
benefits to a surviving spouse is the date of receipt of 
claim or date entitlement arose, whichever is later.  38 
C.F.R. § 3.402(c) (1998).  

The term "claim" or "application" means a formal or 
informal communication in writing requesting a determination 
of entitlement or evidencing a belief of entitlement, to a 
benefit.  38 C.F.R. § 3.1(p) (1998).  "Date of receipt" 
generally means the date on which a claim, information or 
evidence was received by VA.  38 C.F.R. § 3.1(r) (1998).

An informal claim must identify the benefit sought; and, upon 
receipt of an informal claim, if a formal claim has not been 
filed, an application form will be forwarded to the claimant 
for execution.  If received within one year from the date it 
was sent to the claimant, it will be considered filed as of 
the date of receipt of the informal claim.  38 C.F.R. § 3.155 
(1998).

Analysis

An individual's "accrued benefits claim is derivative of the 
surviving spouse's claim and "absent unconsidered new and 
material evidence in the file as of the date of death," an 
individual could only receive accrued benefits based on 
"existing ratings and decisions" and could not reopen or 
reargue a claim.  Thus, a consequence of the derivative 
nature of the appellant's entitlement to a surviving spouse's 
accrued benefits claim is that, without the surviving spouse 
having a claim pending at time of death, the appellant has no 
claim upon which to derive her own application.  Jones v. 
West, 136 F.3d 1296 (Fed. Cir. 1998);  Zevalkink v. Brown, 
102 F.3d 1236 (Fed. Cir. 1996).

The provisions of 38 C.F.R. § 3.158(a) (1998) provide that 
where evidence requested in connection with an original 
claim, a claim for increase or to reopen or for the purpose 
of determining continued entitlement is not furnished within 
1 year after the date of request, the claim will be 
considered abandoned.  After the expiration of 1 year, 
further action will not be taken unless a new claim is 
received.  Should the right to benefits be finally 
established, pension, compensation, dependency and indemnity 
compensation, or monetary allowance under the provisions of 
38 U.S.C.A. § 1805 (West Supp. 1998), based on such evidence 
shall commence not earlier than the date of filing the new 
claim.  

In this case, the widow submitted an informal claim for aid 
and attendance benefits in October 1984.  That claim was 
abandoned when she failed to submit requested evidence to the 
RO within one year of its December 1984 letter asking for 
such evidence.

The widow's failure to provide the requested evidence 
precludes the October 1984 claim from serving as the basis 
for an earlier effective date for the award of aid and 
attendance.  See Fleshman v. Brown, 9 Vet. App. 548 (1996) 
(Kramer, J. concurring); aff'd. Fleshman v. West, 138 F.3d 
1429 (Fed. Cir. 1998).

Subsequent to 1984, there was no indication that the widow 
was claiming entitlement to aid and attendance benefits until 
her statement received in February 1996.  There was also no 
evidence that she was entitled to that benefit prior to 
February 1996.  In fact, the evidence prior to that date, 
consisting of the August 1990 Field Examiner's report, 
suggests that she was not in need of regular aid and 
attendance.

The payment of benefits begins the first of the month 
following the effective date, therefore the increased benefit 
began March 1, 1996.  38 U.S.C.A. § 5111 (West 1991).  
Benefits are not payable for the month of an individual's 
death, therefore, the benefit stopped on May 1, 1996.  
38 C.F.R. § 3.500 (g) (1998).

Review of the RO's record of payment reveals that the 
increased benefit was $102.50 per month beyond the surviving 
spouse's basic $405.00 per month DIC payment.  Two months, 
March and April 1996, were unpaid at the time of the 
surviving spouse's death.  The maximum possible accrued 
benefit due the appellant was $205.00.  This is the sum that 
she was in fact paid.

The benefits sought on appeal are accordingly denied.



Burial Benefits

The appellant argues that the expenses of her mother's burial 
should be reimbursed because her father, a guerilla, was 
killed in combat with the Japanese.  She asserts that because 
her family feared coming forward to claim his remains, her 
father was buried in a Japanese garrison.  He therefore never 
availed himself of VA burial benefits, and his widow, the 
appellant's mother, should then be the recipient of such 
benefits.

Various burial expenses are payable upon the death of a 
veteran to the extent authorized by law.  38 U.S.C.A. 
§§ 106(c), 2302 (West 1991); 38 C.F.R. § 3.1600 (1998).

The term "veteran" means a person who served in the active 
military, naval, or air service, and who was discharged or 
released therefrom under conditions other than dishonorable.  
38 U.S.C.A. § 101 (West 1991); 38 C.F.R. § 3.1, 3.6 (1998).

The appellant does not allege nor do the facts show that the 
veteran's widow was herself a veteran.  Payment of burial 
benefits is only authorized for the funeral expenses of a 
veteran as defined by law.  Although the veteran's family may 
have been unable to avail themselves of burial benefits 
because of the circumstances surrounding the veteran's death 
during World War II, there is no authority for benefits that 
were not used to be transferred to another individual.

Regardless of the equities, the Board cannot award a benefit 
that has not been authorized.  OPM v. Richmond, 496 U.S. 414, 
426 (1990) ("judicial use of the doctrine of equitable 
estoppel cannot grant respondent a money remedy that Congress 
has not authorized); Harvey v. Brown, 6 Vet. App. 390 (1994).  
The sole authority to grant equitable relief within VA, lies 
with the Secretary.  38 U.S.C.A. § 503 (West 1991).  The 
authority to grant such relief has not been delegated to the 
Board, but the appellant is free to seek equitable relief 
directly from the Secretary.  Moffitt v. Brown, 10 Vet. App. 
214 (1997).

In Sabonis v. Brown, 6 Vet. App. 426, 430 (1994), the Court 
held that in a case where the law is dispositive of the 
claim, it should be denied because of lack of legal 
entitlement under the law.  The benefits sought on appeal are 
accordingly denied.



ORDER

The claim of entitlement to an earlier effective date for 
accrued benefits is denied.

The claim of entitlement to burial benefits is denied.




		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

 

